DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	
Notice to Applicant
The application is Applicant’s filing of a CIP on 6/29/17. Examiner notes the claims are not supported by parent 14/535,772 or 13/026,468 or 61/320,641 (e.g. bisecting, boundary, physical interaction type (e.g. touch, gesture) are not supported). Thus, the claims here only have a priority date of 6/29/17. 
Claims 10-12, 15-16, 20-21, and 23-24 are pending in this application. Claims 10-12 have been rejected below. Claims 15-16, 20-21, 23-24 overcome both 101 and 103 and are in condition for allowance.
The following action is a Final Rejection. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/8/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Applicant’s amendments are acknowledged.
The 101 rejections are withdrawn. Claims 15-16, 20-21, and 23-24 are deemed eligible under 35 USC 101. Specifically, when viewing these claims in combination, These claims are a practical application under step 2A, Prong Two, as it requires a touch interface capable of recognizing the “touch intensity” and “intensity variable” in combination with the other limitations of making boundaries on a map. Claims 10-12 are eligible as different physical intensity/force magnitudes result in either drawing a line on the interface as a straight line between geographic positions and also sometimes drawing a boundary line that follows roads nearest the geographic positions.  These claims are a practical application under step 2A, Prong Two, as it has an improved interface that draws boundary lines based on the magnitude of touch intensity input. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 10-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Raffel (US 2002/0082892) in view of Foit (US Pub. No. 2013/0262528), Napieraj (US 2011/0224896), and Moore (US 2003/0135402).
Concerning independent claim 10, Raffel discloses:
A computer system for managing divided geographic areas among sales teams comprising (Raffel – See par 61-63, FIG. 2 – computer system/processor executes instructions stored in memory): 
one or more processors (Raffel – See FIG. 2, processor 109); and 
one or more computer-readable media having stored thereon executable instructions that when executed by the one or more processors configure the computer system to perform (Raffel – See par 61 - The computer system 100 further comprises a random access memory (RAM) or other dynamic storage device in main memory 104 coupled to the bus 101 for storing information and instructions to be executed by the processor 109. The computer system 100 further comprises a read only memory (ROM) 106, or other static storage device, coupled to the bus 101 for storing static information and instructions for the processor 109; see claim 70) at least the following: 

Foit discloses:
transmit to a remote computing device a visual depiction of a map, wherein the map displays one or more streets (Foit – See par 32-34 – server includes processors; server has applications 46  that include web server applications and/or graphic user programs for interfacing with system users; See par 35, FIG. 2 – mobile device 12 has mobile application 32 and user interface 28; mobile application 32 has home screen 50 with map view icon 56; See FIG. 9 – can click map 156; See FIG. 11 – map of neighborhood view that includes street names; See FIG. 1 – user interface 28 on mobile device).
	Raffel and Foit disclose:
receive a first touch indication on a touch-sensitive digital interface displaying the visual depiction of the map [See Raffel – See par 62, FIG. 2 – user input device 123, a cursor control, is a touch screen; See par 67 – The CIMS configuration further comprises setting up at least one territory comprising groups of related accounts, contacts, and deals. The territories may be organized according to geographical boundaries; See par 82 - In one embodiment, system administrators have the ability to establish and maintain territory definitions and to determine access rights of users to the territories; In case Applicant has a different interpretation - See Foit – See FIG. 9 – can click map 156; See FIG. 11 – map of neighborhood view that includes street names; See FIG. 1 – user interface 28 on mobile device]. the first touch indication received through a touch of a first geographic position on the visual depiction of the map (See Raffel – See par 62, FIG. 2 – user input device 123, a cursor control, is a touch screen; See par 67 – The CIMS configuration further comprises setting up at least one territory comprising groups of related accounts, contacts, and deals. The territories may be organized according to geographical boundaries; See par 76 – system administrator creates territories; In case Applicant has a different interpretation - See Foit – See FIG. 9 – can click map 156; See FIG. 11 – map of neighborhood view that includes street names; See FIG. 1 – user interface 28 on mobile device].
receive a second touch indication on the touch-sensitive digital interface displaying the visual depiction of the map, the second touch indication received through a touch of a second geographic position on the visual depiction of the map (See Raffel – See par 62, FIG. 2 – user input device 123, a cursor control, is a touch screen; See par 67 – The CIMS configuration further comprises setting up at least one territory comprising groups of related accounts, contacts, and deals. The territories may be organized according to geographical boundaries; See par 76 – system administrator creates territories; In case Applicant has a different interpretation - See Foit – See FIG. 9 – can click map 156; See FIG. 11 – map of neighborhood view that includes street names; See FIG. 1 – user interface 28 on mobile device);
 a touch received from a user in association with a first boundary line extending from the first geographic position to the second geographic position (Raffel - See par 82 - In one embodiment, system administrators have the ability to establish and maintain territory definitions and to determine access rights of users to the territories; See also Foit – See FIG. 9 – can click map 156; See FIG. 11 – map of neighborhood view that includes street names; See FIG. 1 – user interface 28 on mobile device).
Raffel discloses having a touch screen (See par 62, 142). Foit discloses having a touch and gesture controlled mobile software platform for tracking sales and marketing data (See par 26, 40, 59). Moore discloses using a touch screen (See par 5). However, Raffel, Foit, and Moore do not explicitly disclose capturing “intensity” of physical interaction or distinguishing the amount of force or touch intensity as the claim recites:
“receive an intensity variable associated with a force of a touch received from a user in association with a” first boundary line extending from the first geographic position to the second geographic position.
Napieraj discloses the entire limitation listed below:
 “receive an intensity variable associated with a force of a touch received from a user in association with a” first boundary line extending from the first geographic position to the second geographic position (Napieraj – See par 34 - As such, the touch screen display 80 may be configured to provide characteristics of a detection of a touch event such as information indicative of timing (order of touch events, length of a touch event, etc.) and type or classification of a touch event (e.g., based on the pressure exerted, the location of the touch event), among other things, to the event detector 84 to enable the event detector 84 to classify touch events for use in route determination or modification as described herein); 
Raffel in combination with Foit and Napieraj and Moore disclose:
 “when it is determined that the intensity variable is of a first magnitude (Napieraj – See par 42 - For example, in some cases the user may define multiple classes of touch event (e.g., a normal touch event associated with typical pressure exerted on the touch screen display 80 and a strong or hard touch event associated with exerting more pressure on the touch screen display 80), generate the visual depiction of the map with the first boundary line defined as being a straight line between the first geographic position and the second geographic position on the visual depiction of the map wherein the first boundary line does not follow roads and bisects neighborhoods (Moore – See par 5 – touch screen ; See claim 6 – freehand trace provided with a touch screen; thus, the touch that registers in Moore disclose “one magnitude”; See par 26 – draw facility 332 permits traces to be drawn on the map; completion of trace at block 212 may simply join the endpoints of the open trace linearly; regarding “bisecting neighborhoods,” Paragraph 134 of Applicant’s specification contains the only mention of “bisect” – “…a boundary line 1560 is rendered as a straight line between the two respective points 1550b, 1550c. The boundary line 1560 does not follow roads and bisects several neighborhoods.” see fig. 35, item 1550b, 1560 (boundary line), 1550c, where the “bisection” is just a connection between two points selected by user in FIG. 34. There is no disclosure of measuring the size of a neighborhood, nor is there one for controlling a line to divide a neighborhood in exactly half. 

    PNG
    media_image1.png
    818
    635
    media_image1.png
    Greyscale

Oxford Dictionaries, retrieved from lexico.com, defines bisect as “divide into two parts.” Thus, under broadest reasonable interpretation in light of the specification, “bisect” refers to divide into multiple portions, as there is no disclosure in the specification of how to divide any randomly selected neighborhood exactly in half. Moore discloses the limitations based on broadest reasonable interpretation in light of the specification – Moore – see par 4 - Embodiments of the invention thus provide a method for managing a geographical distribution of business representatives. In one embodiment, the graphical interface includes a digitizing pen and tablet that allow for freehand drawing of territorial boundaries. see par 5, FIG. 3B - The interface is used by tracing an area on the map display to define a closed geographical area. Such a trace may be provided in different ways in different embodiments, including, for example, by using mouse controls, by using a pen on a digitizing tablet, or by using a touch screen. Any geographical units within the closed geographical area are automatically identified. This is done in a fashion that does not require the closed geographical area necessarily to have the same shape as the geographical units selected; it is possible instead, for example, simply to use a freehand trace that circles the desired geographical units; See par 13 - geographical units may alternatively be defined solely in terms of convenience for assignment of the business representatives. One such example is a designated market area ("DMA") defined internally within the business; See also par 26-27 - Completion of the trace at block 212 may simply join the endpoints of the open trace linearly or may use a more sophisticated algorithm to join the endpoints with a curved segment.); and

    PNG
    media_image2.png
    467
    805
    media_image2.png
    Greyscale

when it is determined that the intensity variable is of the second magnitude, generate the visual depiction of the map with the first boundary line defined (Napieraj – See par 42 – define multiple classes of touch event; See par 34, FIG. 3E – characteristics of a detection of a touch event, to among other, enable the event detector 84 to classify touch events for use in route determination or modification) by: 
identifying a point on a road nearest to the location of the first geographic position within the visual depiction of the map (Napieraj – see FIG. 3E – 300 – See par 48 - As shown in FIG. 3E, in response to detection of a second touch event 308, a route 310 may be displayed by highlighting a path from the start point defined by the first touch event 300 to the destination point defined by the second touch event 308), 
identifying another point on another road nearest to the second geographic position within the visual depiction of the map (Napieraj – see FIG. 3E – 308 – See par 48 - As shown in FIG. 3E, in response to detection of a second touch event 308, a route 310 may be displayed by highlighting a path from the start point defined by the first touch event 300 to the destination point defined by the second touch event 308), and 
defining the first boundary as being a shortest route, following roads, between the point on the road nearest to the first geographic position within the visual depiction of the map and the other point on the other road nearest to the location of the second geographic position within the visual depiction of the map (Napieraj – see FIG. 3E – 308 – See par 48 - As shown in FIG. 3E, in response to detection of a second touch event 308, a route 310 may be displayed by highlighting a path from the start point defined by the first touch event 300 to the destination point defined by the second touch event 308. The route 310 may be determined based on predefined settings (e.g., fastest, shortest, and/or the like. The route information window 312 may present information indicative of the distance between the start point and the destination point, travel time between the start point and the destination point, and/or the like). 
Raffel, Foit, Moore, and Napieraj in combination disclose: 
Napieraj – see par 35 -  The mapping service may further include routing services and/or directory or look-up services related to a particular service point (e.g., business, venue, party or event location, address, site or other entity related to a particular geographic location and/or event). As such, the service application 44 may provide maps (e.g., via map data retrieved from the memory device 76 or from the network 30) to a remote or local user of or subscriber to the mapping service associated with the service application 44. In some cases, route guidance to specific locations on the map may be further provided and/or detailed information (e.g., address, phone number, email address, hours of operation, descriptions of services, and/or the like) about points of interest or businesses may be provided by the service application; See par 36 - the service provision circuitry 42 and/or the service application 44 include and/or are in communication with additional devices or modules configured to enhance the basic mapping service to enable route calculation and updating as described herein.).
receive from the remote computing device one or more indications assigning a first user to a first geographic area that is defined by a boundary that includes the first boundary line (Raffel – See par 67 -  The territories may be organized according to geographical boundaries, account names, ranges of account names, account sizes, and industry focus. The registered users are assigned to the territories. See par 83 - Assigning users to territories in the CIMS system effects the access to deals and the notification of a user. Regarding deal access, only users who are assigned to a territory may create, view, change, report on, and delete deals associated with that territory); 
access a permission attribute that is associated with a user account of the first user (Raffel – See par 67 - The assignment comprises assigning the user access to at least one territory as well as assigning one of a number of levels of access rights to each user of each territory. As the information regarding the transaction is shared among sales force members according to a hierarchy and predefined territories, in one embodiment, a territory assignment and the title of the user determines access to the transactional information of the territory), and 
based upon the assignment of the first user to the first geographic area (Raffel - See par 83 - Assigning users to territories in the CIMS system effects the access to deals and the notification of a user. Regarding deal access, only users who are assigned to a territory may create, view, change, report on, and delete deals associated with that territory), configure the permission attribute to give the first user editing rights for the first geographic area, wherein the editing rights allow the first user to further…the first geographic area, (Raffel – FIG. 9 – full access, view only, or no access for different territories; can choose “owner” for territory; See par 76 - . Moreover, the system administrator registers CIMS users, creates territories, and assigns user access rights to the territories. See par 88, FIG. 9 - Upon display, entries may be made into the New Territories form 900 by the system administrator, thereby defining a territory and the associated individual access authorized to the territory. Furthermore, the CIMS system allows information regarding existing territories to be edited by the system administrator. See par 87 - The Territory Administration screen 800 lists all existing territories and their members arranged according to access rights. In one embodiment, new territories may be created by clicking on the New Territories button 804 in the upper left of the screen; See par 150 - Preferably, the CIMS is configurable for individualized use so as to provide information relevant to a specific user's position in the company. In this way, the CIMS can provide a visual representation of data presented for a specific person, team, or region, as well as for the entire company; see par 171 - Regarding the sector location of an event object, the RSOD can be divided into sectors, and the sectors can be selected to represent an event characteristic. For example, the sectors can indicate the sales representative or team which is responsible for an event). 
Raffel discloses having access to at least one user to change/edit the territory (See par 76, 88) and configuring it for teams/regions (See par 150). However, Raffel does not explicitly disclose “sub-dividing” the area, as the claim recites:
configure the permission attribute to give the first user editing rights for the first geographic area, wherein the editing rights allow the first user to further “sub-divide” the first geographic area the first geographic area “and assign a second user to the respective sub-divisions.”
Foit discloses the limitations (Foit – See par 4 - Typically, when canvassing an area, a sales team will divide up the area into multiple geographic regions, and send one or more representatives to canvass each region. The marketing representative may go door-to-door down each street in their region until each house has been visited. To keep track of which homes have been visited and what the outcome of the visit was, the marketing representative may take notes; see par 51 -  In either case, the system user can thereby track jobs based on, for example, the region for those jobs, or a sales associate or marketing representative associated with the job. See par 56 - Administration level users may be allowed to reassign users and have total access to the system database 44 to edit all ticket details).
Both Raffel and Foit are directed to solving the same problem of tracking sales and business with a territory of a geographic area where users have different access/authorization rights and thus are analogous art (See Raffel par 82 (business within territory, access rights of users); Foit par 42 sales representatives for geographic regions; par 56 – users have different access levels for editing).  1) Raffel discloses having a display device 121 for displaying information to a user (See par 62) and that territory characteristics represent geographical locations of the event (See par 155). Foit improves upon Raffel by explicitly disclosing having a map displayed with a neighborhood view. One of ordinary skill in the art would be motivated to further include an explicit map view to efficiently display the territories disclosed of Raffel. 2) Raffel discloses having access to at least one user to change/edit the territory (See par 76, 88) and configuring it for teams/regions (See par 150). Foit improves upon Raffel by explicitly disclosing that it is typical to divide an area into multiple geographic regions for sales representatives (See par 4) and that administration level users can reassign users who are associated with jobs/regions (See par 51, 56). One of ordinary skill in the art would be motivated to further include an explicit division of areas into smaller areas for one or more sales representatives to efficiently further define and edit (Raffel par 76, 88) the territories of Raffel.

Raffel, Foit, and Napieraj are directed to solving the same problem of using touch devices and thus are analogous art (See Raffel par 62; Foit par 26, 59; Napieraj par 38).  Raffel discloses having a touch screen (See par 62, 142). Foit discloses having a touch and gesture controlled mobile software platform for tracking sales and marketing data (See par 26, 59) and disclosing a series of touch operations that are detected relative to a map (See par 8). Foit improves upon Raffel by disclosing a series of touch operations that are detected relative to a map (See par 89). One of ordinary skill in the art would be motivated to further include a series of touch operations on a map to improve upon the touch inputs of Raffel and the defining of territories with geographical areas in Raffel. 1) Napieraj improves upon Raffel and Foit by explicitly disclosing capturing touch intensity. 2) Napieraj improves upon Raffel and Foit by explicitly disclosing capturing lines for determining routes between locations. One of ordinary skill in the art would be motivated to further include capturing lines with touch intensity and different touch 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made (or before the effective filing date of the claimed invention, since this is a CIP with new subject matter), to modify the system and method of editing and creating territories that has a touch input in Raffel to further display a map view as well as divide a region for sales representatives that uses a touch input as disclosed in Foit to further utilize touch intensity for different types of touches and routing between locations and points that are input as disclosed in Napieraj, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable and there is a reasonable expectation of success.  
Raffel, Foit, Napieraj, and Moore are directed to solving the same problem of using touch devices and thus are analogous art (See Raffel par 62; Foit par 26, 59; Napieraj par 38; Moore par 5, 15).  Raffel discloses having a touch screen (See par 62, 142). Foit discloses having a touch and gesture controlled mobile software platform for tracking sales and marketing data (See par 26, 59) and disclosing a series of touch operations that are detected relative to a map (See par 8). Napieraj discloses defining multiple types of pressure exerted on the screen, as different touch events (See par 34, 42). Moore improves upon Raffel, Foit, and Napieraj by explicitly disclosing having a freehand drawing that happens to divide neighborhoods for a geographical area that is for territorial boundaries (see par 4-5, 13, 26). One of ordinary skill in the art would be 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made (or before the effective filing date of the claimed invention, since this is a CIP with new subject matter), to modify the system and method of editing and creating territories that has a touch input in Raffel to further display a map view as well as divide a region for sales representatives that uses a touch input as disclosed in Foit and the touch pressure of different touch events in Napieraj to further utilize touch to define various geographical areas for territorial boundaries as disclosed in Moore, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable and there is a reasonable expectation of success.    

	 Concerning claim 11, Raffel in combination with Foit discloses:
The computer system of claim 10, wherein the executable instructions further include instructions that are executable to configure the computer system to: 
receive from the remote computing device one or more indications defining boundaries of a second geographic area within the map (Raffel – See par 67 -  The territories may be organized according to geographical boundaries, account names, ranges of account names, account sizes, and industry focus. The registered users are assigned to the territories. See par 76 – system administrator creates territories; See par 82 - In one embodiment, system administrators have the ability to establish and maintain territory definitions and to determine access rights of users to the territories), wherein the second geographic area is located within the first geographic area (Foit – See par 4 - Typically, when canvassing an area, a sales team will divide up the area (first geographic area) into multiple geographic regions (second geographic area within the first), and send one or more representatives to canvass each region. The marketing representative may go door-to-door down each street in their region until each house has been visited. To keep track of which homes have been visited and what the outcome of the visit was, the marketing representative may take notes; see par 51 -  In either case, the system user can thereby track jobs based on, for example, the region for those jobs, or a sales associate or marketing representative associated with the job.); 
receive from the remote computing device one or more indications assigning a second user to the second geographic area (Raffel – See par 67 -  The territories may be organized according to geographical boundaries, account names, ranges of account names, account sizes, and industry focus. The registered users are assigned to the territories; see par 86 -  territories organized around traditional geographical boundaries such as north, south, east, and west); 
access a permission attribute that is associated with a user account of the second user (Raffel – See par 67 - The assignment comprises assigning the user access to at least one territory as well as assigning one of a number of levels of access rights to each user of each territory. As the information regarding the transaction is shared among sales force members according to a hierarchy and predefined territories, in one embodiment, a territory assignment and the title of the user determines access to the transactional information of the territory; See MPEP 2144.04 – duplication of parts; no patentable significance unless unexpected result from “second user”), and 
configure the permission attribute to give the second user access to information associated with the second geographic area (Raffel – FIG. 9 – full access, view only, or no access for different territories; can choose “owner” for territory; See par 76 - . Moreover, the system administrator registers CIMS users, creates territories, and assigns user access rights to the territories). 
It would have been obvious to combine Raffel and Foit for the same reasons as discussed above with regards to claim 10.

	Concerning claim 12, Raffel, in combination with Foit, discloses:
The computer system of claim 11, wherein the second user is not given editing rights for the first geographic area (Raffel – See FIG. 8 – has “reassign” button;  See par 88, FIG. 9 -  Upon display, entries may be made into the New Territories form 900 by the system administrator, thereby defining a territory and the associated individual access authorized to the territory; For FIG. 8-9, user names could be given “view only” or “no access”, which means they do not have “editing rights” for a territory; In light of Foit applied above for second user, Foit also discloses: Foit See par 56 - Users with a lower access level (e.g., a marketing representative) may only be able to edit or manage homeowner contact information, whereas users with a higher access level (e.g., a sales associate) may also be able to edit appointment times and dates, sales amounts, etc. Administration level users may be allowed to reassign users and have total access to the system database 44 to edit all ticket details). 
It would have been obvious to combine Raffel and Foit for the same reasons as discussed above with regards to claim 1.

Reasons for claim 15-16, 20-21, and 23-24 Overcoming 103
Independent claims 15 and 21 further recite that there is drag and drop of a visual indicator of the first user to the first geographic area. In combination with other features (e.g. “the first physical interaction touches a first portion of a boundary around a particular geographic area depicted by the map, and the first physical interaction is associated with an intensity variable indicating an intensity of the first physical interaction; detecting a second physical interaction with the touch-sensitive digital interface, wherein the second physical interaction touches a second portion of the boundary around the particular geographic area depicted by the map; when it is determined that the intensity variable is of a first magnitude, generate the visual depiction of the map with the first boundary line defined as being a straight line between the first physical interaction and the second physical interaction on the visual depiction of the map, wherein the first boundary line does not follow roads and bisects neighborhoods; when it is determined that the intensity variable is of a second magnitude, generate the visual depiction of the map with the first boundary line defined by: identifying a point on a road nearest to a first location of the first physical identifying another point on another road nearest to a second location of the second physical interaction on the visual depiction of the map, and defining the first boundary line as being a shortest route”). In combination, this overcomes the prior art. 

Response to Arguments
Applicant's arguments filed 5/25/21 have been fully considered but they are not persuasive and/or are moot in view of the new rejections.
Applicant argues for claim 10 that Raffel does not disclose “based upon the assignment of the first user to the first geographic area, configure the permission attribute to give the first user editing rights for the first geographic area, wherein the editing rights allow the first user to further…the first geographic area” because the “administrator” in Raffel is not associated with a geographic area within the map and the “administrator” was not given permissions to any particular area in the map. Remarks, page 10. In response, Examiner respectfully disagrees. Raffel’s administrator explicitly assigns “user access rights to the territories” (See par 87) and also users are assigned to territories (See par 83). The function required by the claims of giving “first user editing rights” to a first user is explicitly occurring in Raffel. Applicant’s argument seems to be that the “administrator” didn’t get a territory. This is not a persuasive argument, as the function of giving permission to a user for a geographic area has occurred in Raffel. The title of the administrator does not also need to receive the assignment.
The remaining arguments are to claims 15 and 21 and the 103 rejection is withdrawn on those claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN R GOLDBERG whose telephone number is (571)270-7949.  The examiner can normally be reached on 830AM - 430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IVAN R GOLDBERG/Primary Examiner, Art Unit 3619